DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-68 are rejected under 35 U.S.C. 103 as being unpatentable over YIU et al PG PUB 2020/0029259 in view of Dinan et al PG PUB 2013/0188580.
Re Claims 53, 57, 61 and 65, YIU et al teaches a UE (a user equipment: includes a processor and memory) receiving RRC message from a BS (a network, a communication device) and includes a HO command and RACH configuration related to one or more uplink carriers [0026 and 0040] of a cell [0026] wherein the RACH configuration is related to the HO operation.  YIU et al fails to explicitly teach “wherein…in response to the uplink carrier that is not synchronized with another uplink carrier of another cell and ….TAG that is different from …of the another cell.” as claimed.  However, Dinan et al teaches a UE needs to be synchronized with Scell (another uplink carrier of another cell) associated with a TAG wherein the Scell TAG is different from another TAG of Pcell [0075].  One skilled in the art would have been motivated to have synchronized with TAG of the Scell (another cell) to achieve reliable handover of the uplink carrier.  Therefore it would have been obvious to one skilled to have combined the teachings.
Re Claims 54, 58, 62, 66, the message is RRC.

Re Claims 59, 67, the UE can be mobile phone.
Re Claim 63, the BS is the communication device.
Response to Arguments
Applicant’s arguments with respect to claims 53-68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472